Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Rivera seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. Rivera v. Long, No. 8:12-cv-00233-JMC, 2013 WL 841756 (D.S.C. Mar. 6, 2013). We deny Rivera’s motions to appoint counsel and for a transcript at government expense, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.